Citation Nr: 0317284	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-22 547A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for osteomyelitis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left leg, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active military duty from July 1968 to 
August 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.

In November 2002, the RO granted service connection for mild 
lumbar dextroscoliosis and spondylosis.  The veteran did not 
appeal the rating or effective date assigned for this 
condition.  So this claim has been resolved and is no longer 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (increased rating issues are separate from service 
connection issues).

The Board also notes that the issue of entitlement to service 
connection for osteoarthritis of the left knee has been 
raised by the record.  So this issue is referred to the RO 
for appropriate disposition.


FINDINGS OF FACT

1.  Constitutional symptoms as a result of the osteomyelitis 
have not been shown by the medical evidence of record.

2.  Residuals of a gunshot wound of the left leg are 
productive of severe impairment of function of muscle group 
XI. 

3.  Service connection is currently in effect for left lower 
extremity disorders-residuals of a gunshot wound of the left 
leg, evaluated as 30 percent disabling; osteomyelitis, also 
evaluated as 30 percent disabling; and tender scars of the 
left leg as another residual of the gunshot wound, evaluated 
as 10 percent disabling.  The combined rating for these 
disabilities is 60 percent.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating in excess of 
30 percent for osteomyelitis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5000 (2002).

2.  The criteria have not been met for a rating in excess of 
30 percent for residuals of a gunshot wound of the left leg.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.68, 4.73, Diagnostic Code 5311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's adjudication of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the veteran by a letter 
dated in July 2002 that VA would obtain all relevant evidence 
in the custody of a Federal department or agency.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify of necessary evidence 
and of responsibility for obtaining or presenting that 
evidence has been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records also have been obtained and associated with 
the claims file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  There is no indication that other 
Federal department or agency records exist that should be 
requested.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 
3.159(c)(2).  The claimant was notified of the need for a VA 
examination, and one was accorded him.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  He was asked to advise VA 
if there was any other information or evidence he considered 
relevant to his claims so that VA could help him by getting 
that evidence.  He also was advised what evidence VA had 
requested and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  See 38 
U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affected the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no indication that any failure on 
the part of VA to further comply with the VCAA affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Osteomyelitis

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5000, a 30 percent evaluation for osteomyelitis requires a 
definite involucrum or sequestrum, with or without a 
discharging sinus.  A 60 percent evaluation requires frequent 
episodes of osteomyelitis, with constitutional symptoms.  A 
100 percent rating is assigned for osteomyelitis, acute, 
subacute, or chronic, of the pelvis, vertebrae, or extending 
into major joints, or with multiple localization or with long 
history of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms.  The 60 
percent rating, as it is based on constitutional symptoms, 
is not subject to the amputation rule.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5000, Note (1). 

Questionable osteomyelitis was first shown by the evidence of 
record in a private medical report dated in January 1971.  A 
VA examination conducted in March 1972 found inactive 
osteomyelitis by x-ray evidence.  A private medical report 
dated in May 1974 provided a diagnosis of chronic 
osteomyelitis of the left tibia with persistent draining 
sinus.  Thereafter, VA examinations conducted in August 1974 
and September 1976 found chronic osteomyelitis of the left 
tibia.

Due to the veteran's service-connected osteomyelitis of the 
left proximal tibia, in October 1976, he underwent 
debridement, curettage, and packing of his left proximal 
tibia, and a left anteriosuperior iliac crest cancellous bone 
graft to the proximal left tibia.  A VA outpatient treatment 
record dated in October 1982 noted osteomyelitis drainage in 
1981, but found no osteomyelitis drainage.  The diagnosis was 
gunshot wound of the left leg with severe residuals-
tenderness, loss of tissue, and recurrent drainage.  

In October 1999, the veteran underwent left knee arthroscopy 
with debridement, a left open biopsy, and curettage of the 
proximal tibia.  The postoperative diagnoses were left 
proximal tibial changes consistent with osteomyelitis, 
sequestrum formation, and left knee degenerative joint 
disease.  Subsequent to the surgery, a VA examination 
conducted in June 2000 reported that the veteran had severe 
pain, weakness, stiffness, and swelling in his left knee.  
Chronic osteomyelitis was found, without constitutional 
symptoms.  X-rays taken in September 2000 indicated old post-
traumatic changes and post-osteomyelitis changes of the 
proximal tibia.

The veteran testified during a personal hearing at the RO in 
March 2001 that he felt as if his knee was draining, but 
inside his leg.  He further testified to a feeling of 
pressure in his leg.  

A VA examination conducted in August 2002 reported complaints 
of progressive knee pain.  The examiner noted that a magnetic 
resonance imaging (MRI) scan performed in February 2002 had 
revealed tricompartmental degenerative changes, with a 
moderate sprain of the anterior cruciate ligament and knee 
joint effusion.  The MRI scan also showed changes of the 
proximal tibia with an irregularly shaped medullary cystic 
lesion and a sinus tract leading to the anterolateral cortex.  
There were signs of chronic osteomyelitis with Brodie's 
abscess that could not be excluded.  The clinical diagnoses 
included chronic osteomyelitis of the left tibia.  Laboratory 
findings were normal.  A VA outpatient treatment record dated 
in September 2002 reported that the veteran felt he had 
continued to manage his left knee well, and was "happy with 
his progress."  On examination, the left knee showed no 
gross abnormality of color, deformity, or swelling.  
Palpation elicited no abnormality of temperature.  The 
assessment included a history of osteomyelitis.

Although the medical evidence above demonstrates chronic 
osteomyelitis, there is no evidence that this 
service-connected disorder results in constitutional 
symptoms, multiple localizations, anemia, or amyloid liver 
changes.  Additionally, although there is approximately a 30-
year history of osteomyelitis, intractability and debility 
have not been shown.  Accordingly, a rating in excess of 30 
percent under the provisions of Diagnostic Code 5000 is not 
warranted.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  Although the veteran required surgical 
intervention of his knee in 1999, there is no evidence that 
he is currently receiving regular treatment for his 
osteomyelitis (primarily inpatient, as opposed to 
outpatient), nor is he taking medication.  38 C.F.R. § 
3.321(b)(1) (2002).  Therefore, this claim does not have to 
be referred for extraschedular consideration.  See, e.g., 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 30 percent for osteomyelitis, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Residuals of a Gunshot Wound of the Left Leg

38 C.F.R. § 4.73, Diagnostic Code 5311, provides the 
schedular rating criteria for damage to Muscle Group XI.  
Slight injury to these muscles warrants a noncompensable 
evaluation; a moderate injury warrants a 10 percent 
evaluation; a moderately severe injury warrants a 20 percent 
evaluation; and a severe injury warrants a 30 percent 
evaluation.  A 30 percent rating is the maximum schedular 
rating provided for damage to this muscle group under 
Diagnostic Code 5311.  

Additionally, the "amputation rule" set forth at 38 C.F.R. 
§ 4.68 provides that the combined rating for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were amputation to be performed.  With 
specific regard to the leg, amputation of a lower extremity 
at the middle or lower third of the thigh may be assigned a 
60 percent evaluation.  38 C.F.R. § 4.71a, Code 5162.  
Amputation of a leg with a defective stump and thigh 
amputation recommended or amputation not improvable by a 
prostheses controlled by natural knee action may also be 
assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, Codes 
5163, 5164.



Moreover, although the 60 percent disability rating for 
osteomyelitis is not subject to the amputation rule, the 
partial ratings of 30 percent or less for osteomyelitis are 
to be combined with ratings for "ankylosis, limited motion, 
nonunion or malunion, shortening, etc.," subject to the 
amputation rule.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5000, Note (1).

Here, an RO decision dated in November 1999 assigned a 30 
percent disability rating for osteomyelitis under Diagnostic 
Code 5000, from December 1998, thereby increasing the 
combined disability rating for the left lower extremity 
disorders from 50 percent to 60 percent from December 1998.  
Service connection is currently in effect for various left 
lower extremity disorders-residuals of a gunshot wound of 
the left leg, evaluated as 30 percent disabling; 
osteomyelitis, evaluated as 30 percent disabling; and tender 
scars of the left leg as another residual of the gunshot 
wound, evaluated as 10 percent disabling.  

It is acknowledged the veteran underwent a left knee 
operation in 1999.  His residuals include persistent pain, 
swelling, limited range of motion, and instability.  The fact 
remains, however, that he simply is not entitled to a 
combined rating for his left lower extremity higher than 60 
percent-since it would violate the aforementioned amputation 
rule.  The provisions of 38 C.F.R. § 4.68 limit the combined 
rating for his left lower extremity disabilities to 60 
percent, which is what he currently has for the collective 
impairment due to the residuals of the gunshot wound of his 
left leg, the osteomyelitis, and the scars.  Therefore, his 
claim for a higher schedular rating for the residuals of the 
gunshot wound of the left leg must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Also, as alluded to earlier, in exceptional cases where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service, upon field station submission, is authorized 
to approve an extraschedular evaluation on the basis of the 
criteria set forth in 38 C.F.R. § 3.321(b), commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

In this case, the veteran has not been hospitalized for 
problems with his left knee since his 1999 surgery.  The 
evidence of record also does not contain any findings or 
reports of unemployability as a result of his service-
connected residuals of a gunshot wound of the left knee.  In 
addition, the currently assigned schedular disability 
evaluation contemplates interference with employment and loss 
of time from work.

In view of these findings, the Board concludes that the 
schedular criteria adequately compensate the veteran for the 
impairment from the residuals of his gunshot wound of the 
left knee, and that the record does not suggest, based upon 
the evidence, that he has an "exceptional or unusual" 
disability such to require referral to the Under Secretary 
for Benefits or the Director of Compensation and Pension 
Service.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for a rating in excess of 30 percent for 
osteomyelitis is denied.

The claim for a rating in excess of 30 percent for residuals 
of a gunshot wound of the left leg is denied.





	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

